Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s Response After Final Action and Notice of Appeal dated February 3, 2022 are acknowledged.

Terminal Disclaimer
The Terminal Disclaimer filed February 3, 2022 over U.S. Patent No. 10,933,173 is acknowledged.

Withdrawn Objections / Rejections
In view of the approval of the Terminal Disclaimer, the double patenting rejection over U.S. Patent No. 10,933,173 is withdrawn.
In view of the cancellation of claims 239-241, 245 and 249, all previous claim rejections under 35 USC 112(a) are withdrawn and all previous claim rejections under 35 USC 112(b) are withdrawn.

After Final Consideration
Applicant’s response merely cancels select dependent claims thereby reducing issues for Appeal.  Therefore, the response will be entered for purposes of Appeal.  See MPEP 714.13.  

Response to Arguments

 	With regard to the priority claim, it is not seen where Applicant has identified a passage of U.S. Application No. 61/477,747 which discloses a silk fibroin microneedle.  Therefore, the Examiner maintains that the rejected claims are not entitled to the date of U.S. Application No. 61/477,747.  The Examiner also notes that this issue is substantially moot because You et al. 2010, which discloses substantially the same information as You et al. 2011, was published in 2010 which is before the filing date of U.S. Application No. 61/477,747.
	With regard to the rejections under 35 USC 102 & 103, Applicant will proceed on Appeal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633